IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-60638
                          (Summary Calendar)



SARAH JEANETT BYRD, Individually and as
Administratrix of the Estate of SHELBY BYRD,
Deceased,

                                                    Plaintiff-Appellant,

versus

PIONEER LIFE, ETC.; ET AL.,

                                                             Defendants,

R. SCOTT WALDROP,

                                                     Defendant-Appellee.


                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                        (3:99-CV-362-LN)
                      --------------------
                           May 4, 2000

Before POLITZ, WIENER, and BENAVIDES, CIRCUIT JUDGES.

PER CURIAM:*

     This interlocutory appeal is before us pursuant to Federal

Rule of Appellate Procedure 54(b), as certified by the district

court, at the behest of Plaintiff-Appellant Sarah Jeanett Byrd who

asks us to reverse the judgment of that court dismissing Defendant-

Appellee R.    Scott   Waldrop   pursuant   to   Federal   Rule   of   Civil

Procedure 12(b)(6) for Byrd’s failure to state a claim against

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Waldrop on which relief could be granted.    The Court’s dismissal

was based on the contention of Waldrop and Defendant Pioneer Life

Insurance Company (“Pioneer”) that Byrd had fraudulently joined

Waldrop in the case originally filed in state court solely to

defeat diversity jurisdiction, the same contention on which the

case had been removed to federal court.

     We granted Byrd’s request for expedited appeal, which we have

now conducted on the basis of appellate briefs of the parties and

the entire record on appeal.   Having reviewed that documentation,

particularly Byrd’s complaint, on the basis of which the district

court dismissed Waldrop under Rule 12(b)(6), and having carefully

considered the applicable law and the arguments of counsel advanced

in their respective briefs, we are satisfied that the ruling of the

district court was correct.     For essentially the same reasons

stated by the district court in its Memorandum Opinion and Order

filed August 11, 1999, we affirm the dismissal of Waldrop as a

defendant in the instant case as well as the district court’s

determination that removal from the state court in which the case

was filed was proper, and that following the dismissal of Waldrop,

the court has jurisdiction to hear the remainder of the case based

on diversity of citizenship.

AFFIRMED.




                                 2